          Case 1:18-cv-02226-MWB Document 81 Filed 09/03/21 Page 1 of 2




                  IN THE UNITED STATES DISTRICT COURT
                FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

    LOREN R. STAINS,                               No. 1:18-CV-02226

                 Plaintiff,                        (Chief Judge Brann)

         v.                                        (Magistrate Judge Arbuckle)

    BENJAMIN FRANTZ, et al.,

                 Defendants.

                                       ORDER

                                 SEPTEMBER 3, 2021

        Loren R. Stains filed a 42 U.S.C. § 1983 civil rights complaint, which he later

amended, alleging that numerous individuals violated his constitutional rights by

allegedly using excessive force during Stains’ arrest following a high-speed vehicle

pursuit.1 On August 16, 2021, Magistrate Judge William I. Arbuckle issued a Report

and Recommendation recommending that this Court grant Defendants Dylan

Gelvin, Benjamin Frantz, Eric S. McCleaf, Lucas Hull, Charles Christopher, and

Nathan Conway’s (collectively “Pennsylvania State Police Defendants”) motion for

summary judgment.2 No timely objections have been filed to this Report and

Recommendation.




1
     Doc. 9.
2
     Doc. 80.
         Case 1:18-cv-02226-MWB Document 81 Filed 09/03/21 Page 2 of 2




       Where no objection is made to a report and recommendation, this Court will

review the recommendation only for clear error.3 Regardless of whether objections

are made, district courts may accept, reject, or modify—in whole or in part—the

findings or recommendations made by the magistrate judge.4 Upon review of the

record, the Court finds no clear error in Magistrate Judge Arbuckle’s Report and

Recommendation. Consequently, IT IS HEREBY ORDERED that:

       1. Magistrate Judge William I. Arbuckle’s Report and Recommendation

           (Doc. 80) is ADOPTED;

       2. Pennsylvania State Police Defendants’ motion for summary judgment

           (Doc. 74) is GRANTED; and

       3. Pennsylvania State Police Defendants are hereby DISMISSED from this

           action.



                                                   BY THE COURT:


                                                   s/ Matthew W. Brann
                                                   Matthew W. Brann
                                                   Chief United States District Judge




3
    Fed. R. Civ. P. 72(b), advisory committee notes; see Henderson v. Carlson, 812 F.2d 874, 878
    (3d Cir. 1987) (explaining that courts should in some manner review recommendations
    regardless of whether objections were filed).
4
    28 U.S.C. § 636(b)(1); Local Rule 72.31.
                                               2
